Citation Nr: 0307514	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  02-11 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than July 30, 
1999, for the assignment of a higher disability rating for a 
skin disorder, diagnosed as hidradenitis suppurativa.

2.  Entitlement to an increased rating for residual scarring 
of first and second degree burns of the legs, currently 
evaluated as 10 percent disabling.

(The issue of whether an August 1998 decision of the Board of 
Veterans' Appeals denying an evaluation in excess of 30 
percent for the veteran's service-connected skin disorder 
should be revised or reversed on the grounds of clear and 
unmistakable error is addressed in a separate decision under 
a different docket number).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to 
January 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which initially granted service connection for a 
skin disorder and assigned a 10 percent disability rating 
effective from January 1992.  The veteran disagreed with the 
evaluation, which was eventually increased to 30 percent by 
rating decision dated in April 1998, and made effective for 
the entire time on appeal.  In July 1999, he filed a claim 
for an increased rating.  By rating decision dated in July 
2001, the RO increased the disability rating to 50 percent 
and assigned an effective date of July 30, 1999, the date he 
filed his claim for an increase.  He now appeals the 
effective date assigned for a 50 percent disability rating.

With respect to an additional claim for entitlement to an 
increased rating for residual scarring of first and second 
degree burns of the legs, the Board notes that the RO denied 
the claim by rating decision dated in April 2002.  The 
veteran indicated his disagreement by correspondence dated in 
July 2002.  As it does not 


appear that a statement of the case has yet been issued, this 
issue will be addressed only in the REMAND portion of this 
decision.  See Manlincon v. West, 12 Vet. App. 238 (1999).  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  On July 30, 1999, the RO received correspondence from the 
veteran asserting a claim for a higher disability rating for 
a "skin condition."

3.  There is no evidence of an informal claim prior to July 
1999.

4.  There is no evidence showing entitlement to an increased 
rating for a skin disorder prior to July 30, 1999.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than July 30, 1999, for the assignment of a higher disability 
rating for a skin disorder, diagnosed as hidradenitis 
suppurativa, have not been met.  38 U.S.C.A. §§ 5103(a), 
5103A, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400, 
4.118, Diagnostic Codes (DCs) 7806, 7819.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he is entitled to a 50 
percent disability rating from the time he was discharged 
from military service.  He asserts that his skin condition is 
as bad now as it was then.  At a hearing before the Board, he 
testified 


that the severity of his skin disorder predated July 1999 and 
that he should be compensated at a 50 percent rate back to 
the original date of his claim in February 1992.  

As an initial procedural matter, the Board has determined, by 
separate decision, that there was no clear and unmistakable 
error (CUE) in an August 12, 1998, Board decision, which 
denied an evaluation in excess of 30 percent for the 
veteran's service-connected skin disorder.  By so deciding, 
his current claim for an earlier effective date is 
essentially limited to the period subsequent to the Board's 
August 1998 decision.  As such, the issue is, in effect, 
whether he was entitled to a rating in excess of 30 percent 
between August 12, 1998 (the date of the Board decision) and 
July 30, 1999 (the date of the increase to a 50 percent 
disability rating), inasmuch as 50 percent is the maximum 
rating that can be assign under the schedular criteria.

The relevant regulations provide that the effective date of 
an award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after a final disallowance (where the reopening is 
not due to new service medical records), or a claim for 
increase will be the day of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(2002) (emphasis added).  The effective date may also be the 
earliest date as of which it is "factually ascertainable" 
that an increase in disability had occurred if the claim is 
received within one year from the date of the increase.  
38 C.F.R. § 3.400 (o)(2) (2002).  Any communication or action 
indicating an intent to apply for a benefit may be considered 
an informal claim.  38 C.F.R. § 3.155 (2002).  Further, VA or 
uniformed services medical records may form the basis of an 
informal claim for increased benefits where a formal claim of 
service connection has already been allowed.  38 C.F.R. 
§ 3.157 (2002).

When a veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Schedule for Rating Disabilities, the diagnosed condition 
will be evaluated by analogy to a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and 


symptomatology are closely analogous.  38 C.F.R. § 4.20.  In 
that respect, the RO determined that the veteran's service-
connected hidradenitis suppurativa was analogous to new 
benign skin growths under DC 7819.  The Board will also 
consider DC 7806, which pertains to eczema.  Parenthetically, 
the Board notes that the regulations pertaining to scar 
residuals were amended effective August 2002.  Due to the 
timing of the new regulations, they are not applicable to the 
current claim for an earlier effective date.

Benign skin growths are rated as scars for disfigurement, 
etc. (DC 7800).  Under DC 7800, slight disfigurement of the 
head, face, or neck warranted a noncompensable evaluation, 
while moderately disfiguring scars warranted a 10 percent 
disability rating.  Severely disfiguring scars of the head, 
face or neck, especially if they produce a marked and 
unsightly deformity of the eyelids, lips or auricles, 
warranted a 30 percent disability rating.  Complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement was assigned a 50 
percent rating.  

Further, DC 7819 also directed that unless otherwise 
provided, new benign skin growths should be rated as for 
eczema (DC 7806).  Under DC 7806, when eczema was manifested 
by ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or was exceptionally 
repugnant, a 50 percent evaluation was assigned.  If there 
was constant exudation or itching, extensive lesions, or 
marked disfigurement, a 30 percent evaluation was assigned.  
With exfoliation, exudation or itching, if involving an 
exposed surface or extensive area, eczema was assigned a 10 
percent evaluation.  When eczema had light, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area, a noncompensable evaluation was assigned. 

Historically, the veteran filed a claim for a skin disorder 
in February 1992, shortly after service separation.  By 
rating decision dated in January 1993, the RO granted service 
connection for hidradenitis suppurativa and assigned a 10 
percent disability rating.  He disagreed with the 10 percent 
evaluation, which was ultimately increased 


to 30 percent by rating decision dated in April 1998, and 
made effective for the entire time on appeal.  In August 
1998, the Board denied the claim for an evaluation in excess 
of 30 percent.  In July 1999, the veteran filed a claim for 
an increased rating.  By rating decision dated in July 2001, 
the RO increased the disability rating to 50 percent and 
assigned an effective date of July 30, 1999, the date he 
filed his claim for an increase.  

Based on a review of the evidence, the Board must deny the 
veteran's claim for an earlier effective date.  First, there 
is no correspondence from the veteran indicating an intent to 
file a claim related to a skin disorder associated with the 
claims file between the time of the Board's August 1998 
denial of an increased rating until he submitted 
correspondence received on July 30, 1999, to the effect that 
he was claiming an increase in his compensation for a "skin 
condition."  Therefore, the Board finds no communication 
from the veteran indicating an intent to apply for benefits 
prior to July 1999.

Next, as noted above, any communication or action, including 
VA medical records, indicating an intent to apply for a 
benefit may be considered an informal claim.  However, there 
is no medical evidence that the veteran intended to file a 
claim or sought VA medical care during that time for a 
worsening skin condition, nor has he so alleged.  Of note, a 
June 1999 medical record indicates that he sought treatment 
for hyperlipidemia.  At that time, he reported some on-going 
problems with a skin condition and complained of bedtime 
itching.  The diagnosis was tinea cruris, for which he is not 
service-connected.  Therefore, the Board finds no evidence of 
an informal claim for hidradenitis suppurativa between the 
time of the Board's August 1998 denial and the veteran's July 
1999 correspondence.  

Further, the earliest date upon which an increase in service 
connection may be awarded is the date on which it is 
factually determined that an increase in disability has 
occurred if the claim is received within one year from such 
date, otherwise it is the date of the receipt of the claim.  
In this case, there is no evidence associated with the claims 
file that the veteran's service-connected skin disorder 
warranted a 


higher rating prior to July 1999.  Specifically, the veteran 
underwent a VA examination in March 1998, which was 
considered by the Board in its August 1998 decision.  The 
next VA examination took place in September 1999, well after 
the veteran filed his claim in July 1999.  Therefore, the VA 
examination reports offer no basis to establish an increase 
in disability prior to July 1999.

Moreover, at a hearing before the Board, he testified that he 
had experienced nervous manifestations and described 
abscesses, lumps in the glands, gland soreness, weeping, 
scales, and foul smelling wounds.  He referenced hot and cold 
spells and indicated that he avoided people because of his 
disorder.  However, the only outpatient treatment record 
associated with the claims file is dated in June 1999 and 
shows that the veteran had numerous scar tissue on his 
posterior back and thorax measuring from 1-1.5 cm.  
Hyperpigmentation was noted in the inguinal folds but there 
was no evidence of erythema or weeping.  He was instructed to 
return to the clinic in six months.  Because the scars were 
not noted to be exceptionally repugnant, and there was no 
evidence of ulceration, extensive exfoliation, or crusting, 
there is no factual basis to determine that a higher rating 
was warranted based on the medical evidence of record.  In 
addition, despite the veteran's testimony to the contrary, 
there was simply no evidence of systemic or nervous 
manifestations during that time period.

In sum, the law, by which the Board is bound, provides that a 
claim for an increased rating will be the date of the receipt 
of the claim or the date entitlement arose, whichever is 
later.  As there is no correspondence or VA medical records 
associated with the claims file showing an informal claim 
prior to July 1999, and no medical evidence on which it is 
factually determined that an increase in disability had 
occurred, the Board finds that the assignment of a 50 percent 
rating for a skin disorder is properly July 30, 1999, the 
date the veteran filed his claim for an increased rating.  

Parenthetically, at the hearing before the Board, the veteran 
asserted that his claim for a higher rating had been pending 
at the RO since May 1998.  He maintained that he submitted 
correspondence to VA and received an acknowledgement from VA 
of 


the claim he had submitted previously.  He recalled that he 
had submitted the evidence through his service representative 
and directly to VA and indicated he would check with his 
service representative for a copy.  Regardless of whether any 
documentation was submitted in May 1998, the fact remains 
that the veteran's effective date for a higher disability 
rating for a skin disorder cannot be established prior to the 
date of the Board's August 1998 decision.  Therefore, there 
is no basis to establish an earlier effective date on the 
theory that the veteran had a claim pending since May 1998.

Finally, in denying the veteran's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the veteran of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicating which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to 


assist claimants and has kept the veteran informed of its 
actions to develop the record, of the need for him to submit 
specific types of competent evidence that would substantiate 
his claim, and of the specific reasons for denying his claim.  

By virtue of the information contained in the July 2001 
rating decision, and the May 2002 Decision Review Officer's 
(DRO) Decision issued during the pendency of the appeal, the 
veteran and his representative were told that there had been 
a comprehensive review of his claims file, including all 
prior adjudicative activity.  A historical overview was 
undertaken referencing his initial claim and award of 
benefits and subsequent increases.  The DRO noted that the 
veteran submitted a claim in July 1999 and that there was no 
evidence submitted between the date of the Board's August 
1998 decision and July 1999 correspondence.

Further, the RO also notified him by letter dated in July 
2001 that his evaluation for a skin disorder had been 
increased.  He was told what evidence was used to decide his 
claim and of his appeal rights.  He was also notified of his 
due process rights by letter dated in January 2002 that a DRO 
would review the materials in his claims file and would 
request additional information, as needed.  He was told that 
a VA staff member would check his file for completeness, 
which could also lead to a request for additional 
information.  He was given a choice of having his appeal 
considered by a DRO or under the traditional appeal process.  
He requested DRO review, which was accomplished in May 2002.  

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).  To that end, it appears that all medical records 
identified by the veteran have been associated with the 
claims file, including VA outpatient clinical records.  In 
addition, the veteran asked and was provided with an 
opportunity to present testimony before the Board in October 
2002.  At that time, there was no indication that he had 
sought medical treatment for a worsening skin disorder 
between August 1998 and July 1999.  Moreover, he indicated 
that he had no more evidence to submit.  

In view of the foregoing, the Board finds that the RO made 
all reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the claim.  
Every reasonable possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  In the circumstances of 
this case, a remand or a request for further development 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  

As such, the Board finds that the record as it stands is 
sufficient to decide the claim and no additional development 
is needed.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied and a decision on the merits is 
not prejudicial to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

The claim for entitlement to an effective date earlier than 
July 30, 1999, for the assignment of a higher disability 
rating for a skin disability is denied.


REMAND

With respect to the remaining issue listed on the title page, 
as indicated in the INTRODUCTION, the veteran filed a timely 
notice of disagreement to the April 2002 rating decision as 
to an increased rating for residual scarring but the RO has 
not yet issued a statement of the case (SOC) with respect to 
that claim.  The Veterans Claims Court has directed that 
where a veteran has submitted a timely 


notice of disagreement with an adverse decision and the RO 
has not yet issued an SOC addressing the issue, the Board 
should remand the issue to the RO for issuance of a SOC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  Moreover, while 
the case is on remand status, the veteran is free to submit 
additional evidence and argument.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act and the 
implementing regulations are fully 
complied with and satisfied. 

2.  The RO should issue a statement of 
the case on the issue outlined above to 
the veteran and his representative. 

3.  The veteran is informed that the 
issue will be returned to the Board 
following the issuance of the statement 
of the case only if it is perfected by 
the filing of a timely and adequate 
substantive appeal.

If a timely substantive appeal is filed as to the issue, the 
case should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
claim.  No action is required of the veteran until he is 
notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	M. S. SIEGEL
	Acting Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



